DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claim 22 is amended. Claims 1-21, and 23 are as previously presented. Therefore, claims 1-23 are currently pending and have been considered below. 

Response to Amendment
The amendment filed on August 25, 2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 10-13, 15, 17-18, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (CN 108065761 A1, hereinafter Gu).
Regarding claim 1, Gu discloses an apparatus for detecting status of a cooker lid relative to a cooker body (Abstract, line 1, “Pot cover corner displacement position detection method and cooker…”), comprising: 
5a block mounted to the cooker lid near a periphery rim thereof (Page 6, Para. 3, lines 1-2, “The inclined surface 3 set on the pot cover (1) and capable of moving along with the pot cover 1.”), a pole disposed about an upper rim of the cooker body (Fig. 1, rod 41) and being movable relative to the cooker body (Page 6, Para. 3, lines 5-6, “…rod move up and down 41 and enables the rod 41 to reset…”); and 
wherein the pole is configured to be at a first location relative to the cooker body when the cooker lid is separated from the cooker body (Page 6, Para. 4, lines 2-4, “…the pot cover 1 from the start point position A0 to the screwed end position in the process of moving the inclined plane 3 to move gradually close to the signal pickup 4 and the inclined surface 3 on the rod 41…”, where the start point position A0 in Fig. 2 is not shown touching any surface of the lid; it is assumed that the start point position would then be the pole’s highest extension, which would occur before the lid is attached to the cooker body. This assumption is supported by Fig. 3, as the contact positions A1 and An appear in white circles, while the start position A0 is a black circle, suggesting that the difference in the colors are due to whether the pole contacts the inclined plane), wherein the pole engages the block at a second location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is out of position for a predetermined cooking mode (Page 6, Para. 4, line 4, “…the pot cover 1 screwed to the middle-A1 position.”, where the position A1 is the start of the inclined plane and where the controller would prevent the pressure cooking mode to start, Page 7, Para. 2, lines 4-6, “…pot cover 1 only 70%, said central controller is not allowed to enter the pressure cooking control mode according to the corner displacement signal judging…”), and 
wherein the pole engages the block at a third location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is in position for the predetermined cooking mode (Page 6, Para. 4, lines 7-9, “…when the pot cover 1 moves to the final position when the pot cover 1 completely covers, meanwhile the rod 41 also moves on the inclined surface 3 of the lowest trigger area.”, and Page 3, Para. 3, last 2 lines, “…that is, the user can finish cooking control mode selected when screwing the said cooker cover.”).
	Regarding claim 2, Gu teaches the apparatus according to claim 1, as set forth above, discloses wherein the pole is constructed and arranged to be vertically movable relative to the cooker body (Fig. 2, where the rod 41 is shown to be in different vertical positions).
Regarding claim 4, Gu teaches the apparatus according to claim 1, as set forth above, discloses further comprising a biasing member secured to the cooker body for restoring the pole to the first location relative to the cooker body (Page 6, Para. 3, lines 5-6 from end, “In addition, the reset device can make the rod 41 always has the capability of restoring initial position, which can be a spring or other elastic element.”).  
Regarding claim 6, Gu teaches the apparatus according to claim 1, as set forth above, discloses further comprising a multi-state switch secured to the cooker body (Page 6, Para. 3, lines 6-8, “…the signal pickup 4 is displacement sensor (also called a linear sensor), type displacement sensor such as a potentiometer, the potentiometer type displacement sensor comprises a potentiometer element…”, where the displacement sensor would be able to determine multi-states due to the block having a slanted shape), 
the multi-state switch having three switch elements each being 30operable to be actuated by the pole at the first, second, and third locations relative to the cooker body, respectively, wherein the multi-state switch is in electronic 14IPI:1012communication with a cooking controller to provide input to the cooking controller in response to the first, second, and third locations of the pole (Page 5, Para. 2, lines 2-4, “…central controller can be the corner displacement signal of continuous segment processing, different corner displacement signal sections corresponding to different cooking control mode…”, where the controller can receive the signal about the pole’s displacement throughout A0, A1 and An, Page 6, Para. 2 from end, lines 4-6 from end, “…the signal pickup 4 not only can output endpoint signal such as the start point A0 or the end position of the cover 1, but also can continuously outputting angular displacement signal of the pot cover 1.”).  
Regarding claim 7, Gu teaches the apparatus according to claim 2, as set forth above, discloses wherein the block comprises a stepped surface 5comprising a first substantially flat surface (Modified Fig. 2, where the first surface is shown), a second substantially flat surface that is substantially parallel with the first substantially flat surface (Modified Fig. 2, where the second surface is shown), and a transition surface extending from the first substantially flat surface to the second substantially flat surface (Modified Fig. 2, where the transition surface is shown), wherein the pole engages the first substantially flat surface at the second location relative to the cooker body when the cooker lid is placed on the upper rim of 10the cooker body and is out of position for the predetermined cooking mode, and wherein the pole engages the second substantially flat surface at the third location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is in position for the predetermined cooking mode (Modified Fig. 2, where the pole engagement is shown for the locations).

    PNG
    media_image1.png
    902
    1497
    media_image1.png
    Greyscale

Modified Figure 2, Gu
Regarding claim 10, modified Gu teaches the apparatus according to claim 1, as set forth above, discloses wherein the predetermined cooking mode is pressure cooking (Page 5, Para. 4, lines 1-2, “…therefore can be applied to uses in screwed type cooker cover of electric cooker, especially an electric pressure cooker.”).

Regarding claim 12, Gu discloses an electric cooking appliance (Abstract, lines 2 from end, “The invention can be applied to uses in electric cooker of screwing type cover.”) comprising: 
a cooker lid comprising a block mounted near a periphery rim of the cooker lid (Page 6, Para. 3, lines 1-2, “The inclined surface 3 set on the pot cover (1) and capable of moving along with the pot cover 1.”); 
30a cooker body comprising a pole disposed about an upper rim of the cooker body (Fig. 1, rod 41) and being movable relative to the cooker body (Page 6, Para. 3, lines 5-6, “…rod move up and down 41 and enables the rod 41 to reset…”); and 15IPI:1012 
wherein the pole is configured to be at a first location relative to the cooker body when the cooker lid is separated from the cooker body (Page 6, Para. 4, lines 2-4, “…the pot cover 1 from the start point position A0 to the screwed end position in the process of moving the inclined plane 3 to move gradually close to the signal pickup 4 and the inclined surface 3 on the rod 41…”, where the start point position A0 in Fig. 2 is not shown touching any surface of the lid; it is assumed that the start point position would then be the pole’s highest extension, which would occur before the lid is attached to the cooker body. This assumption is supported by Fig. 3, as the contact positions A1 and An appear in white circles, while the start position A0 is a black circle, suggesting that the difference in the colors are due to whether the pole contacts the inclined plane), wherein the pole engages the block at a second location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is out of position for a predetermined cooking mode (Page 6, Para. 4, line 4, “…the pot cover 1 screwed to the middle-A1 position.”, where the position A1 is the start of the inclined plane and where the controller would prevent the pressure cooking mode to start, Page 7, Para. 2, lines 4-6, “…pot cover 1 only 70%, said central controller is not allowed to enter the pressure cooking control mode according to the corner displacement signal judging…”), and 
wherein the pole engages the block at a third location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is in position for the predetermined cooking mode (Page 6, Para. 4, lines 7-9, “…when the pot cover 1 moves to the final position when the pot cover 1 completely covers, meanwhile the rod 41 also moves on the inclined surface 3 of the lowest trigger area.”, and Page 3, Para. 3, last 2 lines, “…that is, the user can finish cooking control mode selected when screwing the said cooker cover.”).
Regarding claim 13, Gu teaches the apparatus according to claim 12, as set forth above, discloses wherein the pole is constructed 10and arranged to be vertically movable relative to the cooker body (Fig. 2, where the rod 41 is shown to be in different vertical positions).  
Regarding claim 15, Gu teaches the apparatus according to claim 12, as set forth above, discloses further comprising a biasing member secured to the cooker body for restoring the pole to the first location relative to the cooker body (Page 6, Para. 3, lines 5-6 from end, “In addition, the reset device can make the rod 41 always has the capability of restoring initial position, which can be a spring or other elastic element.”).
Regarding claim 17, Gu teaches the apparatus according to claim 12, as set forth above, discloses further comprising a multi-state switch secured to the cooker body (Page 6, Para. 3, lines 6-8, “…the signal pickup 4 is displacement sensor (also called a linear sensor), type displacement sensor such as a potentiometer, the potentiometer type displacement sensor comprises a potentiometer element…”, where the displacement sensor would be able to determine multi-states due to the block having a slanted shape), 
the multi-state switch having three switch elements each being operable to be actuated by the pole at the first, second, and third 25locations relative to the cooker body, respectively, wherein the multi-state switch is in electronic communication with a cooking controller to provide inputs to the cooking controller representing the first, second, and third locations of the pole (Page 5, Para. 2, lines 2-4, “…central controller can be the corner displacement signal of continuous segment processing, different corner displacement signal sections corresponding to different cooking control mode…”, where the controller can receive the signal about the pole’s displacement throughout A0, A1 and An, Page 6, Para. 2 from end, lines 4-6 from end, “…the signal pickup 4 not only can output endpoint signal such as the start point A0 or the end position of the cover 1, but also can continuously outputting angular displacement signal of the pot cover 1.”).  
Regarding claim 18, Gu teaches the apparatus according to claim 13, as set forth above, discloses wherein the block comprises a stepped surface 5comprising a first substantially flat surface (Modified Fig. 2, where the first surface is shown), a second substantially flat surface that is substantially parallel with the first substantially flat surface (Modified Fig. 2, where the second surface is shown), and a transition surface extending from the first substantially flat surface to the second substantially flat surface (Modified Fig. 2, where the transition surface is shown), wherein the pole engages the first substantially flat surface at the second location relative to the cooker body when the cooker lid is placed on the upper rim of 10the cooker body and is out of position for the predetermined cooking mode, and wherein the pole engages the second substantially flat surface at the third location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is in position for the predetermined cooking mode (Modified Fig. 2, where the pole engagement is shown for the locations).
Regarding claim 21, Gu teaches the apparatus according to claim 12, as set forth above, discloses wherein the predetermined cooking mode is pressure cooking or slow cooking (Page 5, Para. 4, lines 1-2, “…therefore can be applied to uses in screwed type cooker cover of electric cooker, especially an electric pressure cooker.”).

Regarding claim 22, Gu discloses a method of controlling cooking operations of an electric cooking appliance (Abstract, line 1, “Pot cover corner displacement position detection method and cooker…”, where Page 3, Para. 3, lines 1-2, “…position detecting assembly, also can intelligent control the cooking mode using an angle displacement signal.”), comprising the steps of: 
20(1) detecting a status of a cooker lid relative to a cooker body by way of engaging a block mounted near a periphery rim of the cooker lid with a pole disposed about an upper rim of the cooker body and being movable relative to the cooker body, wherein the pole is configured to be at a first location relative to the cooker body when the cooker lid is separated from the cooker body (Page 6, Para. 4, lines 2-4, “…the pot cover 1 from the start point position A0 to the screwed end position in the process of moving the inclined plane 3 to move gradually close to the signal pickup 4 and the inclined surface 3 on the rod 41…”, where the start point position A0 in Fig. 2 is not shown touching any surface of the lid; it is assumed that the start point position would then be the pole’s highest extension, which would occur before the lid is attached to the cooker body. This assumption is supported by Fig. 3, as the contact positions A1 and An appear in white circles, while the start position A0 is a black circle, suggesting that the difference in the colors are due to whether the pole contacts the inclined plane), 
wherein the pole engages the 25block at a second location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body and is out of position for a predetermined cooking mode (Page 6, Para. 4, line 4, “…the pot cover 1 screwed to the middle-A1 position.”, where the position A1 is the start of the inclined plane and where the controller would prevent the pressure cooking mode to start, Page 7, Para. 2, lines 4-6, “…pot cover 1 only 70%, said central controller is not allowed to enter the pressure cooking control mode according to the corner displacement signal judging…”), and 
wherein the pole engages the block at a third location relative to the cooker body when the cooker lid is placed on the upper rim of the cooker body (Page 6, Para. 4, lines 7-9, “…when the pot cover 1 moves to the final position when the pot cover 1 completely covers, meanwhile the rod 41 also moves on the inclined surface 3 of the lowest trigger area.”, and Page 3, Para. 3, last 2 lines, “…that is, the user can finish cooking control mode selected when screwing the said cooker cover.”) and is in position for the predetermined cooking mode (Page 6, Para. 3, lines 6-10, “…the signal pickup 4 is displacement sensor (also called a linear sensor), type displacement sensor such as a potentiometer, the potentiometer type displacement sensor comprises a potentiometer element (not shown in the figure) by the rod 41 of the potentiometer element displacement into any functional relationship with the to linear or angular displacement signal output.”, where the potentiometer can detect the positioning of the rod at three different locations shown in Modified Fig. 2); 
30(2) inputting the detected lid status to a cooking controller (Page 6, Para. 1, lines 1-4, “…the signal pickup 4 in response to the change of the corresponding trigger signal output representing the pot cover 1 during stroke amount or in different position of the angle radian travel amount of the angle displacement amount signal to the central controller…”); and 17IPI:1012 
(3) controlling the cooking controller to supply power for the predetermined cooking mode only when the pole engages the block at the third location relative to the cooker body (Page 6, Para. 4, lines 1-2, “…highest trigger area is pressed when the cooker is electrified to start…”, where the start position can be moved to the lowest point on the inclined plane, Page 6, Para. 4, lines 2 from end, “In other embodiments, the inclined plane 3 can also be correspondingly set on the start point position A0 to the end position of the rotating path.”, where the cooking mode would be pressure cooking, Page 3, Para. 3, lines 3 to end, “…not allowed to enter the pressure cooking control mode… when the pot cover is screwed 70% the central controller automatically enters the normal pressure corresponding to the heating cooking control mode set according to the angular displacement signal, the intelligent selection. that is, the user can finish cooking control mode selected when screwing the said cooker cover.”, where screwing the cover corresponds to the An final position).  
Regarding claim 23, Gu teaches the method according to claim 22, as set forth above, discloses wherein the predetermined cooking mode is pressure cooking or slow cooking (Page 5, Para. 4, lines 1-2, “…therefore can be applied to uses in screwed type cooker cover of electric cooker, especially an electric pressure cooker.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 108065761 A1, hereinafter Gu) in view of Kindler et al. (EP 1884179 A2, hereinafter Kindler).
Regarding claim 11, Gu teaches the apparatus according to claim 1, as set forth above.
Gu does not disclose:
wherein the predetermined cooking mode is slow 25cooking.
However, Kindler discloses a cooking mode that is slow cooking (Page 4, Para. 7, lines 1-3, “A slow pressure relief is advantageous, for example, to prevent the food to be cooked, in which an internal pressure has built up during the cooking process, being destroyed by an excessively rapid pressure release in its consistency.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the cooking system in Gu to include a slow cooking mode as taught by Kindler.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing food the opportunity to slowly reduce internal high pressure without suffering a consistency change, as stated by Kindler, Page 4, Para. 7, lines 3-4, “Here is a slower pressure relief advantageous to give the food to opportunity to slowly reduce internal high pressure without suffering a consistency change here.”. 

Claims 3, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 108065761 A1, hereinafter Gu) in view of Schultz (WO 1999021464 A1).
	Regarding claim 3, Gu teaches the apparatus according to claim 1, as set forth above.
Gu does not disclose:
wherein the pole is constructed and arranged to be 20laterally movable relative to the cooker body.
However, Schultz discloses, in the similar field of cooking vessels, a pole that can be laterally movable relative to the cooker body (Fig. 3, actuator 14 and actuating member 30, Claim 9, lines 1-2, “…actuator (14) comprises a truncated cone-shaped actuating member (30) with a lateral contact surface, which is adjustable in the axial direction.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pole from Gu to be movable in a lateral direction as taught by Schultz.
	Regarding the feature of the pole moving in a lateral direction, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Gu shows that vertical movement of a pole can allow for detection of the lid position. Schultz then shows that a lateral movement of a pole within a lid is also possible. Thus, the change in orientation of the pole has a finite amount of options and the end-result of the pole allowing for detection of the lid positioning is still achieved regardless of the pole orientation. 
	Further, it has been held that mere rearrangement of parts is an obvious modification to make. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The change in the pole orientation would still have the same end-result of allowing the positioning of the pole to be determined as the block with the indent in Gu can still press upon the pole. 
Regarding claim 9, modified Gu teaches the apparatus according to claim 3, as set forth above.
Modified Gu does not disclose:
wherein the pole comprises at least one stopper for reducing or minimizing vertical fluctuation in a lateral movement of the pole.
However, Schultz discloses a stopper for reducing the vertical fluctuation when the pole is moving laterally (Page 7, Para. 6, lines 3-4, “The electric motor or electromagnet 14 has a threaded axis for executing an axial movement, so that an associated wedge-shaped plunger 30 is driven in a longitudinal movement in one of the directions of the arrows A.”, where the threaded axis would inherently include threads that would act as supports to prevent vertical fluctuations). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rod system in modified Gu to include the threaded axis as taught by Schultz.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a rod that can be controlled in executing an axial movement, therefore improving reliability and consistency over the rod movements, as stated by Schultz, Page 7, Para. 6, lines 3-4, “The electric motor or electromagnet 15 has a threaded axis for executing an axial movement…”.
	Regarding claim 14, Gu teaches the apparatus according to claim 12, as set forth above.
Gu does not disclose:
wherein the pole is constructed and arranged to be 20laterally movable relative to the cooker body.
However, Schultz discloses, in the similar field of cooking vessels, a pole that can be laterally movable relative to the cooker body (Fig. 3, actuator 14 and actuating member 30, Claim 9, lines 1-2, “…actuator (14) comprises a truncated cone-shaped actuating member (30) with a lateral contact surface, which is adjustable in the axial direction.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the pole from Gu to be movable in a lateral direction as taught by Schultz.
	Regarding the feature of the pole moving in a lateral direction, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. Gu shows that vertical movement of a pole can allow for detection of the lid position. Schultz then shows that a lateral movement of a pole within a lid is also possible. Thus, the change in orientation of the pole has a finite amount of options and the end-result of the pole allowing for detection of the lid positioning is still achieved regardless of the pole orientation. 
	Further, it has been held that mere rearrangement of parts is an obvious modification to make. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The change in the pole orientation would still have the same end-result of allowing the positioning of the pole to be determined as the block with the indent in Gu can still press upon the pole. 
	Regarding claim 20, modified Gu teaches the apparatus according to claim 14, as set forth above.
Modified Gu does not disclose:
wherein the pole comprises at least one stopper for reducing or minimizing vertical fluctuation in a lateral movement of the pole.
However, Schultz discloses a stopper for reducing the vertical fluctuation when the pole is moving laterally (Page 7, Para. 6, lines 3-4, “The electric motor or electromagnet 14 has a threaded axis for executing an axial movement, so that an associated wedge-shaped plunger 30 is driven in a longitudinal movement in one of the directions of the arrows A.”, where the threaded axis would inherently include threads that would act as supports to prevent vertical fluctuations). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rod system in modified Gu to include the threaded axis as taught by Schultz.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a rod that can be controlled in executing an axial movement, therefore improving reliability and consistency over the rod movements, as stated by Schultz, Page 7, Para. 6, lines 3-4, “The electric motor or electromagnet 15 has a threaded axis for executing an axial movement…”.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 108065761 A1, hereinafter Gu) in view of Seurat et al. (EP 1535550 A1, hereinafter Seurat).
	Regarding claim 5, Gu teaches the apparatus according to claim 1, as set forth above, discloses an aperture for directing movements of the pole (Page 6, Para. 3, lines 5-6, “…capable of rod move up and down 41…”, where the signal 4 would inherently comprise an aperture or hole to allow for the rod to move up and down).
Gu does not disclose:
further comprising a deck secured to the cooker body.
However, Seurat discloses, in the similar field of pins for determining lid positioning, a deck with a housing for directing movements of the pole (Page 7, Para. 2 from end, “…actuating means 25, locking / unlocking 3 and decompression 6 cooperate so as to when the locking / unlocking means 3 is in the position of locking and that the decompression means 6 is activated, the means actuating means allows the security means 20 to move towards its position neutral…”, where Fig. 7, 9, and 11, the security means 20 is the pole, the actuating means 25 is the block and both features are within a housing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rod and block system, where the rod contains an aperture located on the housing, from Gu to include the indented housing for a rod as taught by Seurat.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of rod and block system with waterproofing, as stated by Seurat, Page 11, Para. 3, lines 2-3, “…in which the rod 20 rests on the lower seal 33, has a
waterproof character.”.
	Furthermore, it has been held that mere act of making parts separable is an obvious to modification to make. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Gu already provides structure for the rod with an aperture located on the cooker body but does not include the block within the aperture. Seurat then discloses a housing that contains both a block and rod structure that also contains an aperture, but the housing is located on the lid of the device. Thus, the modification of making the housing separable and to be located on the cooker body would not impact the functioning of the rod being compressed by the block system from Gu and would be a design choice.
Regarding claim 16, Gu teaches the apparatus according to claim 12, as set forth above, discloses an aperture for directing movements of the pole (Page 6, Para. 3, lines 5-6, “…capable of rod move up and down 41…”, where the signal 4 would inherently comprise an aperture or hole to allow for the rod to move up and down).
Gu does not disclose:
further comprising a deck secured to the cooker body.
However, Seurat discloses, in the similar field of pins for determining lid positioning, a deck with a housing for directing movements of the pole (Page 7, Para. 2 from end, “…actuating means 25, locking / unlocking 3 and decompression 6 cooperate so as to when the locking / unlocking means 3 is in the position of locking and that the decompression means 6 is activated, the means actuating means allows the security means 20 to move towards its position neutral…”, where Fig. 7, 9, and 11, the security means 20 is the pole, the actuating means 25 is the block and both features are within a housing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the rod and block system, where the rod contains an aperture located on the housing, from Gu to include the indented housing for a rod as taught by Seurat.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of rod and block system with waterproofing, as stated by Seurat, Page 11, Para. 3, lines 2-3, “…in which the rod 20 rests on the lower seal 33, has a
waterproof character.”.
	Furthermore, it has been held that mere act of making parts separable is an obvious to modification to make. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961). Gu already provides structure for the rod with an aperture located on the cooker body but does not include the block within the aperture. Seurat then discloses a housing that contains both a block and rod structure that also contains an aperture, but the housing is located on the lid of the device. Thus, the modification of making the housing separable and to be located on the cooker body would not impact the functioning of the rod being compressed by the block system from Gu and would be a design choice.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (CN 108065761 A1, hereinafter Gu) in view of Wei (CN 207075510 U).
	 Regarding claim 8, Gu teaches the apparatus according to claim 4, as set forth above.
Gu does not disclose:
wherein the pole comprises a rod radially extending from the pole for coupling with the biasing member.
However, Wei discloses, in the field of food producing devices, a spring and rod system that contains a radial rod component that allows the spring to actuate the rod in a lateral position (Fig. 3, where the spring 70 is connected to a shaft 67 for moving a pressing block 64, where the pressing block moves laterally to squeeze fruit). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spring and rod system in Gu to be the assembly as taught by Wei.
	Regarding the structure of the spring and rod system, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try different structural orientations. Gu discloses a vertical spring and rod system that allows for vertical movement. Wei then discloses another similar spring and pressing block system, where the pressing block is construed as a rod, that is capable of lateral movement. Regardless of the orientation of the spring and rod system and the rod’s movement direction, the potentiometer from Gu would still be able to differentiate between different positions of the rod and achieve Gu’s end-result of determining lid positioning. Further, these systems comprise a rod and spring, where multiple finite orientations are commonly used to allow for different rod movements and Wei is used solely to shown another possible orientation.
	Regarding claim 19, Gu teaches the apparatus according to claim 15, as set forth above.
Gu does not disclose:
wherein the pole comprises a rod radially extending from the pole for coupling with the biasing member.
However, Wei discloses, in the field of food producing devices, a spring and rod system that contains a radial rod component that allows the spring to actuate the rod in a lateral position (Fig. 3, where the spring 70 is connected to a shaft 67 for moving a pressing block 64, where the pressing block moves laterally to squeeze fruit). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the spring and rod system in Gu to be the assembly as taught by Wei.
	Regarding the structure of the spring and rod system, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious to try different structural orientations. Gu discloses a vertical spring and rod system that allows for vertical movement. Wei then discloses another similar spring and pressing block system, where the pressing block is construed as a rod, that is capable of lateral movement. Regardless of the orientation of the spring and rod system and the rod’s movement direction, the potentiometer from Gu would still be able to differentiate between different positions of the rod and achieve Gu’s end-result of determining lid positioning. Further, these systems comprise a rod and spring, where multiple finite orientations are commonly used to allow for different rod movements and Wei is used solely to shown another possible orientation.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 08/25/2022, with respect to the rejection(s) of claim(s) 1-23 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s arguments regarding Kindler not pertaining to lid detection and further examination of Gu which discovered that there exists three states for the pole 41, where the start position A0, middle position A1, and end position An can all be monitored to determine the lid position before the pressure cooking mode is started at the end position An.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deshayes et al. (WO 2011067532 A1, hereinafter Deshayes) discloses a similar lateral rod, however the mechanism appears to include more than just a singular rod. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
09/09/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761